              Case 2:14-cv-00938-RSL Document 58 Filed 07/23/20 Page 1 of 1




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9     DEVAUGHN DORSEY,                                        Case No. C14-938RSL

10                          Petitioner,                        MINUTE ORDER
11                     v.
12     UNITED STATES OF AMERICA,
13                          Respondent.
14
           The following Minute Order is made and entered on the docket at the direction of the
15
     HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
16
           On July 22, 2020, petitioner filed a “Motion for Stay of Proceedings.” Dkt. #57.
17
     Motions to stay must be noted for consideration on the third Friday after filing pursuant to LCR
18
     7(d)(3). The Clerk of Court is therefore directed to renote Dkt. #57 on the Court’s calendar for
19
     Friday, August 7, 2020.
20
           DATED this 23rd day of July, 2020.
21
22
23                                                   s/Michael Williams for
                                                     Kerry Simonds, Deputy Clerk to the
24                                                   Honorable Robert S. Lasnik,
25                                                   United States District Judge
26
27
28

     MINUTE ORDER - 1
